Case 3:20-cv-01498 Document 1 Filed 09/24/20 Page 1 of 6
Case 3:20-cv-01498 Document 1 Filed 09/24/20 Page 2 of 6
Case 3:20-cv-01498 Document 1 Filed 09/24/20 Page 3 of 6




                              Exhibit 7
Case 3:20-cv-01498 Document 1 Filed 09/24/20 Page 4 of 6
Case 3:20-cv-01498 Document 1 Filed 09/24/20 Page 5 of 6
Case 3:20-cv-01498 Document 1 Filed 09/24/20 Page 6 of 6




                    23       September
Case 3:20-cv-01498 Document 1-1 Filed 09/24/20 Page 1 of 4

                                                   EXHIBIT 1
Case 3:20-cv-01498 Document 1-1 Filed 09/24/20 Page 2 of 4
Case 3:20-cv-01498 Document 1-1 Filed 09/24/20 Page 3 of 4
Case 3:20-cv-01498 Document 1-1 Filed 09/24/20 Page 4 of 4
Case 3:20-cv-01498 Document 1-2 Filed 09/24/20 Page 1 of 5


                                                     EXHIBIT 1A
Case 3:20-cv-01498 Document 1-2 Filed 09/24/20 Page 2 of 5
Case 3:20-cv-01498 Document 1-2 Filed 09/24/20 Page 3 of 5
Case 3:20-cv-01498 Document 1-2 Filed 09/24/20 Page 4 of 5
Case 3:20-cv-01498 Document 1-2 Filed 09/24/20 Page 5 of 5
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 1 of 17

                                                      EXHIBIT 2
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 2 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 3 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 4 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 5 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 6 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 7 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 8 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 9 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 10 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 11 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 12 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 13 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 14 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 15 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 16 of 17
Case 3:20-cv-01498 Document 1-3 Filed 09/24/20 Page 17 of 17
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 1 of 12


                                                       EXHIBIT 2A
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 2 of 12
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 3 of 12
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 4 of 12
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 5 of 12
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 6 of 12
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 7 of 12
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 8 of 12
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 9 of 12
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 10 of 12
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 11 of 12
Case 3:20-cv-01498 Document 1-4 Filed 09/24/20 Page 12 of 12
Case 3:20-cv-01498 Document 1-5 Filed 09/24/20 Page 1EXHIBIT
                                                      of 3   3
Case 3:20-cv-01498 Document 1-5 Filed 09/24/20 Page 2 of 3
Case 3:20-cv-01498 Document 1-5 Filed 09/24/20 Page 3 of 3
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 1 of 14
                                                      EXHIBIT 4
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 2 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 3 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 4 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 5 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 6 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 7 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 8 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 9 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 10 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 11 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 12 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 13 of 14
Case 3:20-cv-01498 Document 1-6 Filed 09/24/20 Page 14 of 14
Case 3:20-cv-01498 Document 1-7 Filed 09/24/20 Page 1 of 11

                                                      EXHIBIT 4A
Case 3:20-cv-01498 Document 1-7 Filed 09/24/20 Page 2 of 11
Case 3:20-cv-01498 Document 1-7 Filed 09/24/20 Page 3 of 11
Case 3:20-cv-01498 Document 1-7 Filed 09/24/20 Page 4 of 11
Case 3:20-cv-01498 Document 1-7 Filed 09/24/20 Page 5 of 11
Case 3:20-cv-01498 Document 1-7 Filed 09/24/20 Page 6 of 11
Case 3:20-cv-01498 Document 1-7 Filed 09/24/20 Page 7 of 11
Case 3:20-cv-01498 Document 1-7 Filed 09/24/20 Page 8 of 11
Case 3:20-cv-01498 Document 1-7 Filed 09/24/20 Page 9 of 11
Case 3:20-cv-01498 Document 1-7 Filed 09/24/20 Page 10 of 11
Case 3:20-cv-01498 Document 1-7 Filed 09/24/20 Page 11 of 11
Case 3:20-cv-01498 Document 1-8 Filed 09/24/20 Page 1 of 2   Exhibit 5
Case 3:20-cv-01498 Document 1-8 Filed 09/24/20 Page 2 of 2
Case 3:20-cv-01498 Document 1-9 Filed 09/24/20 Page 1 of 2   Exhibit 6
Case 3:20-cv-01498 Document 1-9 Filed 09/24/20 Page 2 of 2
Case 3:20-cv-01498 Document 1-10 Filed 09/24/20 Page 1 of 1

                                                              Exhibit 7
                 Case 3:20-cv-01498 Document 1-11 Filed 09/24/20 Page 1 of 2
Department of Defense Manpower Data Center                               Results as of : Apr-06-2020 11:43:13 AM

                                                                                                                                                                                         SCRA 5.4


                                                                                                                                                         EXHIBIT 8




SSN:                          XXX-XX-7874
Birth Date:
Last Name:                    PACHECO QUINONES
First Name:                   JOSE
Middle Name:                  ANGEL
Status As Of:                 Apr-06-2020
Certificate ID:               BYXLLKJHWBP24KS

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                            Case 3:20-cv-01498 Document 1-11 Filed 09/24/20 Page 2 of 2
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
                 Case 3:20-cv-01498 Document 1-12 Filed 09/24/20 Page 1 of 2
Department of Defense Manpower Data Center                               Results as of : Apr-06-2020 11:41:44 AM

                                                                                                                                                                                         SCRA 5.4


                                                                                                                                                                EXHIBIT 9




SSN:                          XXX-XX-7714
Birth Date:
Last Name:                    SEPULVEDA CARABALLO
First Name:                   CARMEN
Middle Name:                  MARIA
Status As Of:                 Apr-06-2020
Certificate ID:               RNKH4DJSMC7B3JL

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                            Case 3:20-cv-01498 Document 1-12 Filed 09/24/20 Page 2 of 2
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
                       Case 3:20-cv-01498 Document 1-13 Filed 09/24/20 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Puerto Rico

                                                                   )
                                                                   )
                                                                   )
United States of America (Farm Service Agency)                     )
                          Plaintiff(s)                             )
                                                                   )
                              v.                                           Civil Action No.
                                                                   )
                                                                   )
                                                                   )       Foreclosure of Mortgage
José Ángel Pacheco Quiñones, Carmen María Sepúlveda                )
CARABALLO and their Conjugal Partnership                           )
                         Defendant(s)                              )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
JOSÉ ÁNGEL PACHECO QUIÑONES
PR 135 Km 16.3, Yahuecas Ward, Adjuntas PR 00601
Urb. EL Cafetal K13 Calle Andrés M, Yauco PR 00698

         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff’s attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              FRANCES RIOS DE MORAN, ESQ.
                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                        Case 3:20-cv-01498 Document 1-13 Filed 09/24/20 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                       Case 3:20-cv-01498 Document 1-14 Filed 09/24/20 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Puerto Rico

                                                                   )
                                                                   )
                                                                   )
United States of America (Farm Service Agency)                     )
                          Plaintiff(s)                             )
                                                                   )
                              v.                                           Civil Action No.
                                                                   )
                                                                   )
                                                                   )       Foreclosure of Mortgage
José Ángel Pacheco Quiñones, Carmen María Sepúlveda                )
CARABALLO and their Conjugal Partnership                           )
                     Defendant(s)                                  )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
CARMEN MARÍA SEPÚLVEDA CARABALLO
PR 135 Km 16.3, Yahuecas Ward, Adjuntas PR 00601                                     8131 Champions Circle Apt. 205
Urb. El Cafetal K13 Calle Andrés M, Yauco PR 00698                                   Lakeland FL 33896


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff’s attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              FRANCES RIOS DE MORAN, ESQ.
                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                        Case 3:20-cv-01498 Document 1-14 Filed 09/24/20 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                       Case 3:20-cv-01498 Document 1-15 Filed 09/24/20 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Puerto Rico

                                                                   )
                                                                   )
                                                                   )
United States of America (Farm Service Agency)                     )
                          Plaintiff(s)                             )
                                                                   )
                              v.                                           Civil Action No.
                                                                   )
                                                                   )
                                                                   )       Foreclosure of Mortgage
José Ángel Pacheco Quiñones, Carmen María Sepúlveda                )
CARABALLO and their Conjugal Partnership                           )
                     Defendant(s)                                  )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Conjugal Partnership composed by José A. Pacheco Quiñones and Carmen M. Sepúlveda Caraballo
PR 135 Km 16.3, Yahuecas Ward, Adjuntas PR 00601                                        8131 Champions Circle Apt. 205
Urb. El Cafetal K13 Calle Andrés M, Yauco PR 00698                                      Lakeland FL 33896


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff’s attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              FRANCES RIOS DE MORAN, ESQ.
                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                        Case 3:20-cv-01498 Document 1-15 Filed 09/24/20 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                     Case 3:20-cv-01498 Document 1-16 Filed 09/24/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         United States of America-Farm Service Agency

        Defendant:         José Pacheco Quiñones, Carmen Sepúlveda Caraballo and their conjugal partnership

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted:

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
Case 3:20-cv-01498 Document 1-17 Filed 09/24/20 Page 1 of 1
